Case 0:20-cv-62658-RAR Document 4 Entered on FLSD Docket 01/27/2021 Page 1 of 2
Case 0:20-cv-62658-RAR Document3 Entered on FLSD Docket 12/28/2020 Page 1 of1

     

 

Aw : Distrite of FY}
SAFLLY OC WINGATE

 

 

 

Plaintiffis}

Vv. Civil Action No, 0:20-cv-62658-RAR

ACCOUNT RESOLUTION SERVICES, LLC

 

Sour! ogee Smead Se” Sean Pane Soir” rege Saint” ape” Siig hone!

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO! (Defendant's name and address) Accourt Resolution Services, LLC
1643 Harrison Parkway, Suite 100, Building H
Sunrise, Florida 33323

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P_ 12 (a2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Alexander J. Taylor, Esq.

Sulaiman Law Group, Lid
2500 S Highland Ave, Suite 200
Lombard, IL 60148

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

sn Deputy Clerk
Angela E. Neble US. District Courts
Clerk of Court

 

 
Case 0:20-cv-62658-RAR Document 4 Entered on FLSD Docket 01/27/2021 Page 2 of 2

VERIFIED RETURN OF SERVICE Job # 2021000331

Client Info:

Alexander J. Taylor, Esq.
Sulaiman Law Group, Ltd

2500 S Highland Ave, Suite 200
Lombard, IL 60148

 

 

Case Info:
PLAINTIFF: DISTRICT COURT
SHELLY C. WINGATE
-Versus-
DEFENDANT:
ACCOUNT RESOLUTION SERVICES, LLC, Court Case # 0:20-cv-62658-RAR

Service Info:

 

Date Received by Accurate Serve: 1/15/2021 at 01:17 PM

Service: I Served ACCOUNT RESOLUTION SERVICES, LLC,

With: SUMMONS IN A CIVIL ACTION, COMPLAINT

by leaving with Patrick Brennan, EMPLOYEE-AUTHORIZED TO ACCEPT

At Business 1643 HARRISON PARKWAY SUITE 100, BUILDING H SUNRISE, FL 33323

Latitude: 26.142136
Longitude: -80.330714

On 1/21/2021 at 04:30 PM
Manner of Service: CORPORATE
CORPORATE SERVICE: F.S. 48.081 (1)(a)(b)(c)(d), (2) or (3)

I Joshua Wright acknowledge that I am authorized to serve process, in good standing in the jurisdiction wherein the process was
served and I have no interest in the above action. Under penalties of perjury, I declare that I have read the foregoing document and
that the facts stated in it are true.

What

Joshua Wright
Lic # 1548

 

Accurate Serve of Plantation
151 North Nob Hill Road #254
Plantation, FL 33324

Phone: (954) 770-9997

Our Job # 2021000331

as PRE tr

 
